Case 1:20-cr-00222-AKH Document9 Filed 04/24/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

1. United States, SS
Plaintiff,
-against- SCHEDULING ORDERS
Jayson Disla,
20 Cr. 222 (AKH)
Defendants.
SS Sen one ee eee een een x

ALVIN K. HELLERSTEIN, UNITED STATES DISTRICT JUDGE:
The parties are hereby ordered to appear for a telephonic bail hearing on Wednesday,

April 29, 2020, at 11:00 a.m., which conference will be held via the following call-in number:

Call-in number: 888-363-4749
Access code: 7518680

To ensure that the hearing proceeds smoothly and to avoid disruption, the Court directs all those calling in
(other than counsel) to mute their telephones.

Finally, no later than Tuesday, April 28, 2020, at 11:00 a.m., the parties shall jointly

as,

submit to the Court (via the email address: HellersteinNYSDChambers@nysd.uscourts.gov) a list of all

SE eg nT ceeds eee een en re elggucr caret e ee

 

counsel expected to appear on the record at the telephonic argument.

SO ORDERED.

Dated: New York, New York
April 24, 2020 SD. ke MLB TD Om.

ALVIN K. HELLERSTEIN, U.S.D.J.

 
